Citation Nr: 0026122	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho




THE ISSUES

1.  Entitlement to service connection for a claimed herniated 
nucleus pulposus of the lumbosacral spine.  

2.  Disagreement with the initial 10 percent rating assigned 
for the service-connected disc desiccation of T4-5 with 
osteophytes at T2-3 and T6-7, wedging of the T7 disc and 
arthritis.  




REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1995.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1996 rating decision of the RO.  
In January 2000, the Board remanded this matter for 
additional development of the record.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in January 2000.  At 
that time, the RO was directed to afford the veteran a VA 
orthopedic examination in order to determine the current 
severity of the service-connected thoracic spine disability.  

Based on documentation contained within the claims folder, 
the veteran failed to report for a scheduled examination at 
the VA Medical Center in Salt Lake City.  The Board notes 
that a copy of the notification letter informing the veteran 
of the scheduled examination was not associated with the 
claims file.  Furthermore, there is no indication in the file 
that the RO informed the veteran of the procedural 
consequences for his failure to appear under the provisions 
of 38 C.F.R. § 3.655 (1999).  Based on its review of the 
record and taking into consideration the veteran's due 
process rights, the Board finds that the case should again be 
remanded so that a VA orthopedic examination may be scheduled 
and pertinent records obtained.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

By this decision, the veteran is hereby notified that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

In addition, due to the veteran's change of address during 
the course of his appeal, the Board finds that another 
attempt should be made to contact the veteran and obtain 
supporting medical evidence showing that he suffers from 
current lumbar spine disability due to disease or injury 
which was incurred in or aggravated by service.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
private medical care providers who 
treated him for service connected 
thoracic spine disability and the claimed 
lumbar spine disorder since service.  The 
veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertions that he has 
current lumbar spine disability due to 
disease or injury which was incurred in 
or aggravated by service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
All records obtained must be associated 
with the claims file.  

2. The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
thoracic spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing for the thoracic spine.  
The examiner should specifically comment 
whether the veteran has intervertebral 
disc syndrome that is productive of a 
disability picture consistent with that 
of mild; moderate with recurring attacks; 
severe with recurring attacks and 
intermittent relief; or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (1999).  In 
addition, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the thoracic spine due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims. 
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


